FOSTER, Circuit. Judge.
Appellant, as the assignee of letters patent No. 1,544,465, originally granted to Wm. H. Lovell et al., under date of June 30, 1925, brought a suit in equity against appellee, alleging infringement and praying for an injunction and damages. There was a decree dismissing the bill, to reverse which this appeal is prosecuted.
The patent is for a truck or trailer, to be used in moving heavy loads, such as cotton in bales, in warehouses, and on docks, either singly or in trains. The truck consists of a metal frame mounted on two wheels at each end, the axles of which move laterally on fifth wheels and are connected by transverse rods so that they pivot in unison when turning corners, similar in effect to the movement of an ordinary railroad car in going around curves.
As appears by a well-considered opinion [43 F.(2d) 191], the District Court found that the patent involves a mere aggregation and combination of old elements, not involving any new co-operative function, and is therefore void for want of invention. The opinion of the District Court fully discusses the facts of the ease and the law applicable thereto. Further discussion would be useless. It is enough to say that we concur in the. conclusion reached by the District Court. 43 F.(2d) 191.
Affirmed.